The plaintiff's title is based on an assignment of a homestead exemption. If the assignment is made valid and certain by the setting apart of a homestead it becomes a sale. It is elementary that the identification of the thing sold is essential to a valid contract of sale. Code § 96-101. The assignment in this case was of a sufficient amount of the property set apart as a homestead as would be necessary to pay the plaintiff's debt. Obviously the only event which could possibly make such a description of the property assigned certain and definite would *Page 462 
be the setting apart of exactly enough property to pay the debt or less than enough to pay it; in other words, that amount which would conclusively show that the assignment covered the entire property set apart as a homestead. If the amount of property set apart was more than the plaintiff's debt there is no identification of the property assigned because the property assigned can not be separated from the mass. What is here said applies peculiarly in an action in trover. See Mumford v.Stribling, 28 Ga. App. 292 (111 S.E. 224), and cit. It was incumbent on the plaintiff to show that he had a valid assignment, and title, to the property sued for. As to the stock of goods, there was no evidence which would have authorized a jury to find that the value of the property set apart as a homestead was equal to or less than the amount of plaintiff's debt. I therefore dissent.